Exhibit 10.3

April 4, 2007

 

To: Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Richard E. Moran

        EVP and CFO

Telephone No.:  (310) 481-8400

Facsimile No.:   (310) 481-6500

 

From: Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Transaction Management Group

Telephone:  (212) 526-9986

Facsimile:   (646) 885-9546

Re: Capped Call Transaction (Global ID: 2963353) Amendment

The purpose of this letter agreement (the “Amendment”) is to amend the terms and
conditions of the call option (the “Transaction”) entered into among Lehman
Brothers OTC Derivatives Inc. (“Lehman”) represented by Lehman Brothers Inc.
(“Agent”) as its agent, Kilroy Realty, L.P. (“Counterparty”) and Kilroy Realty
Corporation (“Parent”) pursuant to a letter agreement (the “Confirmation”) dated
March 27, 2007, pursuant to which Counterparty and Parent purchased from Lehman
a Number of Options equal to 133,333 in connection with the issuance by
Counterparty of $400,000,000 principal amount of 3.250% Exchangeable Senior
Notes due 2012 (the “Initial Exchangeable Notes”) under the Indenture to be
dated April 2, 2007 among Counterparty, Parent, as guarantor, and U.S. Bank
National Association, as trustee. This Amendment relates to, and sets forth the
terms of, the purchase by Counterparty from Lehman of an additional number of
Options (the “Additional Number of Options”) in connection with the issuance by
Counterparty of an additional $60,000,000 principal amount of 3.250%
Exchangeable Senior Notes due 2012 (the “Additional Exchangeable Notes” and,
together with the Initial Exchangeable Notes, the “Exchangeable Notes”) to the
initial purchasers of the Exchangeable Notes as a result of their exercise of
the right granted with respect to such Additional Exchangeable Notes pursuant to
the Purchase Agreement dated March 27, 2007. This amendment is sent on behalf of
both Lehman and Agent. Lehman Brothers OTC Derivatives Inc. is not a member of
the Securities Investor Protection Corporation.

Upon the effectiveness of this Amendment, all references to “Number of Options”
and “Transaction” in the Confirmation, as amended, will include the Additional
Number of Options purchased by Counterparty and Parent pursuant to the terms set
forth below, all references to “Exchangeable Notes” will include the Additional
Exchangeable Notes and, except to the extent specified below, all other
provisions of the Confirmation shall apply to the Additional Number of Options
as if such Additional Number of Options were originally subject to the
Confirmation. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Confirmation.

Amendments. The terms relating to the purchase of the Additional Number of
Options are as follows:

1. The “Trade Date” with respect to the Additional Number of Options will be
April 4, 2007.

2. The “Number of Options” for the Transaction will be “153,333” reflecting an
addition of 20,000 Additional Number of Options.

3. An additional “Premium” to be determined by the Calculation Agent will be
payable by the Counterparty to Lehman in respect of the Additional Number of
Options (the “Additional Call Option Premium”) on a Currency Business Day to be
specified by the Calculation Agent (such date, the “Additional Call Option
Premium Payment Date”), by written notice to the Counterparty in substantially
the form of the pricing supplement set forth in Exhibit A hereto (the “Pricing
Supplement”) no later than one Currency Business Day prior to the Additional
Call Option Premium Payment Date.



--------------------------------------------------------------------------------

4. Repeated Representations. Counterparty and Parent hereby repeat the
representations, warranties and agreements contained in the Confirmation with
respect to the Amendment or with respect to the Confirmation, as amended by the
Amendment, as the context requires.

5. Rule 10b-18. The Counterparty further represents that, except as disclosed in
writing by the Counterparty or Parent to Lehman or as described in the offering
memorandum relating to the Exchangeable Notes, neither the Counterparty, Parent
nor any of their affiliated purchasers have purchased any Shares (as
contemplated by Rule 10b-18 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) during each of the four calendar weeks preceding
the date hereof. The Counterparty and Parent further covenant and agree that
neither it nor any of its affiliated purchasers will purchase any Shares prior
to the earlier of the Additional Call Option Premium Payment Date and the Early
Unwind Date (as defined below).

6. Conditionality and Early Unwind. The respective obligations of the parties
hereunder shall become final and binding only if no Early Unwind Event (as
defined below) shall have occurred and be continuing as of the Early Unwind Date
(as defined below). Notwithstanding the foregoing, the Counterparty, Parent and
Lehman, intending to be legally bound, hereby acknowledge and agree that in the
event that an Early Unwind Event has occurred and is continuing on the Early
Unwind Date, Lehman or one or more of its affiliates, shall terminate its
hedging activities with respect to the portion of the Transaction contemplated
by this Amendment on the Early Unwind Date and each party shall be released and
discharged by the other parties from, and agrees not to make any claim against
the other parties with respect to, any obligations or liabilities of the other
parties arising out of and to be performed in connection with such portion of
the Transaction; provided that, if such Early Unwind Event results from a breach
by the Counterparty or Parent of any representation of or any undertaking by the
Counterparty or Parent, as applicable, contained in the Purchase Agreement and
relating to the issuance by the Counterparty of the Additional Exchangeable
Notes, the Counterparty or Parent shall purchase from Lehman on the Early Unwind
Date any Shares purchased by Lehman or one or more of its affiliates in
connection with the portion of the Transaction contemplated by this Amendment
and reimburse Lehman for any costs or expenses (including market losses)
relating to the unwinding of its reasonable hedging activities in connection
with such portion of the Transaction (including any losses or costs incurred as
a result of its terminating, liquidating, obtaining or reestablishing any
reasonable hedge or related trading position). The amount of any such
reimbursement shall be determined by Lehman in its reasonable good faith
discretion. Lehman shall notify the Counterparty and Parent of such amount,
including, upon the Counterparty’s or Parent’s request, an explanation of the
basis of determination of such amount, and the Counterparty or Parent shall pay
such amount in immediately available funds on the Early Unwind Date.

For purposes of the foregoing: (i) an “Early Unwind Event” means (a) the failure
to close the Additional Exchangeable Notes issuance by the Early Unwind Date for
any reason whatsoever or (b) the failure of the Counterparty or Parent to comply
with any representations, warranties or undertakings contained in this
Amendment; and (ii) an “Early Unwind Date” means the later of (i) April 11, 2007
(or such later date as agreed upon by the parties) or (ii) the Additional Call
Option Premium Payment Date.

7. No Additional Amendments or Waivers. Except as amended hereby, all the terms
of the Transaction and provisions in the Confirmation shall remain and continue
in full force and effect and are hereby confirmed in all respects.

8. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all of the
signatures thereto and hereto were upon the same instrument.

9. Governing Law. The provisions of this Amendment shall be governed by the New
York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

Counterparty and Parent hereby agree (a) to check this Amendment carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Lehman) correctly sets forth the terms of the agreement between
Lehman, Counterparty and Parent with respect to the Transaction, by manually
signing this Amendment or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and immediately
returning an executed copy via facsimile to 646-885-9546.

 

Yours faithfully, Lehman Brothers OTC Derivatives Inc. By:   /s/ Anatoly Kozlov
  Name:   Anatoly Kozlov   Title:   Authorized Signatory

Accepted and confirmed

as of the Trade Date:

Kilroy Realty, L.P.

 

By   Kilroy Realty Corporation   its General Partner   By:   /s/ Tyler Rose    
Name:   Tyler Rose     Title:   SVP & Treasurer

 

  By:   /s/ Heidi R. Roth     Name:   Heidi R. Roth     Title:   Senior Vice
President and Controller

Kilroy Realty Corporation

 

  By:   /s/ Tyler Rose     Name:   Tyler Rose     Title:   SVP & Treasurer

 

  By:   /s/ Heidi R. Roth     Name:   Heidi R. Roth     Title:   Senior Vice
President and Controller



--------------------------------------------------------------------------------

EXHIBIT A

PRICING SUPPLEMENT

April [    ], 2007

 

To: Kilroy Realty, L.P.

12200 W. Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Richard E. Moran

        EVP and CFO

Telephone No.:  (310) 481-8400

Facsimile No.:   (310) 481-6500

 

From: Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Transaction Management Group

Telephone:  (212) 526-9986

Facsimile:   (646) 885-9546

Mr. Moran:

This letter is a Pricing Supplement within the meaning of the letter of
amendment dated as of April 4, 2007 (the “Amendment”) to the confirmation letter
dated as of March 27, 2007 (the “Confirmation”) among Lehman Brothers OTC
Derivatives Inc. represented by Lehman Brothers Inc. as its agent, Kilroy
Realty, L.P. and Kilroy Realty Corporation. Capitalized terms used herein have
the meanings set forth in the Confirmation.

This Pricing Supplement relates to the portion of the Transaction described in
the Amendment. Upon the terms and subject to the conditions of the Amendment,
certain terms shall be as follows:

 

1. Additional Call Option Premium:    [__________] 2. Additional Call Option
Premium Payment Date:    [__________]

Very truly yours,

 

Lehman Brothers OTC Derivatives Inc. By:        Name:   Title:

Accepted and confirmed

as of the Trade Date:

Kilroy Realty, L.P.

 

By   Kilroy Realty Corporation   its General Partner   By:          Name:    
Title:

 

  By:          Name:     Title:



--------------------------------------------------------------------------------

Kilroy Realty Corporation

 

  By:          Name:     Title:

 

  By:          Name:     Title: